Title: To John Adams from Bidé de Chavagnes, 1 November 1779
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       a bord de la sensible ce 1er 9bre 1779
      
      Je me faisois une grande feste, samedy dernier, D’avoir Ihonneur de vous voir, de diner avec vous et de boire a votre santé chez monsieurs alain, mais 1’utilité de votre travail pour le bien public m’a fait supporter plus aisement cette privation, j eus cependant eté bien content de pouvoir vous parler moy même au sujet des besoins urgents ou commence a se trouver la fregatte du roy de france que j ay vu avec tant de plaisir destinée a vous transporter et les votres en France. J avois deja eu Ihonneur de vous prevenir que sous peu les farines et le biscuit nous manqueroint, n en ayant plus que pour 20 ou 25 jours. II me seroit impossible de prendre la mer avec ce peu de vivres, monsieur de valnais et tous les françois en cherchent inutilement depuis 4 jours. II fait en consequence aujourdhuy une demande au conseil de 25 barils de farine et 50 quintaux de biscuit. La confiance qui vous est si legitiment acquise parmy vos concytoyens le credit que vous vez auprès du conseil me font esperer que vous voudrez bien appuyer cette demande et je ne doute point du succès s il n’est impossible.
      J eus eté bien aise aussi de vous demander conseil au cas d’evenement sur une chose tres importante pour moy. Las voicy. On a eu connoissance dans la baye de 2 fregattes angloise une de 44 canons, I autre de 40. Les 5 fregattes qui sont icy doivent partir incessamment. On m’a donné un avis incertain que le conseil d’apres la nation pourroit me faire la demande de sortir avec elles, ceque j eus certainement prevenu tant par honneur que par le grand desir que j aurois d estre utile a votre nation, d un autre coté si la vieille sensible avoit un choc ou un coup de vent un peu appuyé dans ce moment je ne repondrois plus de pouvoir de cette année entreprendre la traversée d europe. J ay mandé a monsieur le chevalier de la luzerne que je vous demanderois dans tout cecy votre appuy et vos conseils. II ma donné a vous je l’en remercie.
      J attends par monsieur de fleury qui vous remettra cette lettre un mot de vous en consequence, des nouvelles de votre santé que m’est chere ainsi que celle de votre famille. Heureux pour moy le moment qui me procurera le bonheur de vous posseder a bord de la sensible et de vous y reiterer de vive voix les sentiments du sincere et respectueux attachement avec lesquels j ay lhonneur d’estre Mon cher monsieur Votre tres humble et tres obeissant serviteur.
      
       Bidé de chavagnes
      
     